Petition was filed by Perry Hullett and Elmer Murphree before Hon. O.A. Steele, judge of the circuit court for Blount county, for the writ of habeas corpus, on a charge of first degree murder, pending on affidavit and warrant, before indictment. The petition was denied, and petitioners appeal. We have carefully read the evidence, and hold that the petitioners were not entitled to their discharge; but it clearly appears from the evidence that they were entitled to bail. The petition is granted, the judgment of the lower court is reversed, and the cause remanded, with directions that the petitioners be admitted to bail in such reasonable amount as the circuit judge may determine.